
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.6


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement"), made this 5th day of July,
2004 (the "Effective Date") is entered into by UTI Corporation, a Maryland
corporation with its principle place of business at 200 West Seventh Avenue,
Collegeville, PA 19426 (the "Company"), and George R. Trutza (the "Employee").

        WHEREAS, the Company desires to employ the Employee on the terms and
conditions contained herein; and

        WHEREAS, the Employee desires to be employed with the Company on the
terms and conditions contained herein;

        NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
agree as follows:

        1.    Term of Employment.    The Company hereby agrees to employ the
Employee, and the Employee hereby accepts employment with the Company, upon the
terms set forth in this Agreement, for the period commencing on the Effective
Date and ending on the third anniversary of the Effective Date (such period, as
it may be extended in a writing signed by the parties hereto, the "Employment
Period"), unless sooner terminated in accordance with the provisions of
Section 4.

        2.    Title; Capacity.    The Employee shall serve as Executive Vice
President, General Manager, Endoscopy Division and in such other position(s) as
the President & Chief Executive Officer may determine from time to time. The
Employee shall have such authority as is delegated to him by the Company's
President & Chief Executive Officer. The Employee hereby accepts such employment
and agrees to undertake the duties and responsibilities inherent in such
position and such other duties and responsibilities as the President & Chief
Executive Officer or his designee shall from time to time reasonably assign to
him. The Employee agrees to devote his entire business time, attention and
energies to the business and interests of the Company during the Employment
Period. The Employee agrees to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein that may
be adopted from time to time by the Company.

        3.    Compensation and Benefits.    

        3.1.    Base Salary.    The Company shall pay the Employee, pursuant to
the Company's normal payroll procedures for its employees, an annual base salary
of two hundred and seventy thousand dollars ($270,000). Such salary shall be
subject to adjustment as determined by Company.

        3.2.    Annual Incentive Bonus.    The Employee will be eligible for an
annual target bonus of fifty percent (50%) of his base salary (the "Annual
Target Bonus"), based upon the Employee's reaching individual and
Company-related performance milestones to be set forth by the Company in a
separate document. In addition, the Employee may be eligible for bonuses in
excess of the Annual Target Bonus for his substantially exceeding the milestones
set forth, as well as for other extraordinary performance. The setting of the
performance milestones, as well as the determination of the amount of these
bonuses, if any are earned, shall be determined by the President & Chief
Executive Officer and approved by the compensation committee and the Board
thereof in the exercise of its discretion.

        3.3.    Fringe Benefits.    The Employee shall be eligible to
participate in all bonus and benefit programs that the Company establishes and
makes available to its employees, if any, to the extent that the Employee's
position, tenure, salary, age, health and other qualifications make him eligible
to participate.

        3.4.    Vacation Accrual.    The Employee will be eligible to accrue up
to four (4) weeks of vacation during each full calendar year. Such vacation time
shall be governed by the Company's procedures regarding paid time off.

--------------------------------------------------------------------------------






        3.5.    Reimbursement of Expenses.    The Company shall reimburse the
Employee for all reasonable and necessary travel, entertainment and other
expenses incurred or paid by the Employee in connection with, or related to, the
performance of his duties, responsibilities or services under this Agreement.
Upon presentation by the Employee of documentation, expense statements, vouchers
and/or such other supporting information as the Company may request, the
employee will be reimbursed by the company for all reasonable expense subject to
approval by the President & Chief Executive Officer.

        3.6    Location.    The Employee understands that his position will be
based in Massachusetts.

        3.7    Stock Options.    Subject to approval of the Board and the
Employee's execution of the applicable Company option grant agreement, the
Employee shall be granted the option to purchase 75,000 shares of the Company's
Common Stock at a purchase price equal to the fair market value as determined by
the Board of Directors on the date of grant (anticipated to be $8.18 per share).
The stock options shall be governed by the terms and conditions detailed in the
Company's Employee Stock Option Plan and the separate stock option agreement. It
is intended that the stock options will vest 20% per year after the date the
Employee starts employment.

        4.    Employment Termination.    The employment of the Employee by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:

        4.1.    Expiration.    Expiration of the Employment Period in accordance
with Section 1;

        4.2.    For Cause by the Company.    At the election of the Company, for
Cause, immediately upon written notice by the Company to the Employee. For the
purposes of this Section 4.2, "Cause" for termination shall be deemed to exist
upon a good faith finding by the Company of (a) an intentional act by the
Employee which materially injures the Company; (b) an intentional refusal or
failure by the Employee to follow lawful and reasonable directions of the
President & Chief Executive Officer; (c) a willful and habitual neglect of
duties by the Employee; (d) a breach by the Employee of the Company's policies
and procedures or any breach of the Employee's obligations hereunder; or (e) a
conviction of the Employee of a felony involving moral turpitude which is
reasonably likely to inflict or has inflicted material injury on the Company.

        4.3.    Death or Disability.    Upon the death or disability of the
Employee. As used in this Agreement, the term "disability" shall mean the
inability of the Employee with reasonable accommodation as may be required by
State or Federal law, due to a physical or mental disability, for a period of
ninety (90) days, whether or not consecutive, during any 360-day period to
perform the services contemplated under this Agreement. A determination of
disability shall be made by a physician satisfactory to both the Employee and
the Company, provided that if the Employee and the Company do not agree on a
physician, the Employee and the Company shall each select a physician and these
two together shall select a third physician, whose determination as to
disability shall be binding on all parties;

        4.4.    Resignation by the Employee.    At the election of the Employee,
upon not less than thirty (30) days prior written notice of termination; and

        4.5.    Without Cause by the Company.    At the election of the Company,
without Cause, immediately upon written notice by the Company to the Employee.

        5.    Effect of Termination.    

        5.1.    Termination for Cause or at Election of the Employee.    In the
event the Employee's employment is terminated by Expiration pursuant to
Section 4.1, for Cause pursuant to Section 4.2, or at the election of the
Employee pursuant to Section 4.4, the Company shall pay to the Employee the
compensation and benefits otherwise payable to him under Section 3 through the
last day of his actual employment by the Company.

2

--------------------------------------------------------------------------------



        5.2.    Termination for Death or Disability.    If the Employee's
employment is terminated by death or because of disability pursuant to
Section 4.3, the Company shall pay to the estate of the Employee or to the
Employee, as the case may be, the compensation that would otherwise be payable
to the Employee up to the end of the month in which the termination of his
employment because of death or disability occurs.

        5.3.    Termination Without Cause.    If the Employee's employment is
terminated without Cause pursuant to Section 4.5, the Company shall:

        (a)   In accordance with the Company's regular payroll practices, pay
the Employee his base salary as severance pay for a period of twelve (12) months
(the "Severance Period"); and

        (b)   During the Severance Period, reimburse the Employee (or pay
directly to the insurer, at the Company's option) for the costs associated with
the Employee and his dependents continuing group medical benefits pursuant to
COBRA, as such law may be amended.

        All payments and benefits provided pursuant to this Section 5.3 shall be
conditioned upon and subject to the Employee's first executing a severance
agreement and general release of claims in favor of the Company, its officers,
directors, employees and affiliates, drafted by and satisfactory to the Company.

        5.4.    Survival.    The provisions of Section 6 shall survive the
termination of this Agreement.

        6.    Proprietary Information; Invention Assignment and
Non-Competition.    The Employee agrees to be bound by all of the provisions of
the Company's standard Non-Disclosure, Non-Solicitation, Non Competition and
Invention Assignment Agreement, which is incorporated herein by reference and
made a part hereof (the "Non-Disclosure Agreement"). A copy of the
Non-Disclosure Agreement is attached hereto as Exhibit A.

        7.    Other Agreements.    The Employee hereby represents that he is not
bound by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of his employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party. The Employee further represents that his performance of all
the terms of this Agreement and as an employee of the Company does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by him in confidence or in trust prior to his
employment with the Company.

        8.    Notices.    All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 8.

        9.    Pronouns.    Whenever the context may require, any pronouns used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.

        10.    Entire Agreement.    This Agreement constitutes the entire
agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement, including but not limited to the letter dated July 3, 2004.

        11.    Amendment.    This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Employee.

        12.    Governing Law and Jurisdiction.    This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania. The parties agree that any

3

--------------------------------------------------------------------------------




disputes arising under this Agreement or otherwise related to the Employee's
employment with the Company shall be brought exclusively in the state and
federal courts located in the Commonwealth of Pennsylvania and the parties
hereby waive any defense of lack of personal jurisdiction in any such action.

        13.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Employee are personal and shall not be assigned by him.

        14.    Acknowledgment.    The Employee states and represents that he has
had an opportunity to fully discuss and review the terms of this Agreement with
an attorney. The Employee further states and represents that he has carefully
read this Agreement, understands the contents herein, freely and voluntarily
assents to all of the terms and conditions hereof, and signs his name of his own
free act.

        15.    No Waiver.    No delay or omission by the Company in exercising
any right under this Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

        16.    Captions.    The captions of the sections of this Agreement are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement.

        17.    Severability.    In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

        18.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement.

[Signature page follows]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year set forth above.

    UTI CORPORATION                         By:   /s/  RON SPARKS      

--------------------------------------------------------------------------------

    Name:   Ron Sparks     Title:   President & Chief Executive Officer        
                EMPLOYEE                         /s/  GEORGE R. TRUTZA      

--------------------------------------------------------------------------------

George R. Trutza

[Signature Page to Employment Agreement]

5

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.6



EMPLOYMENT AGREEMENT
